Citation Nr: 0415604	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-26 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Basic eligibility for Department of Veterans Affairs (VA) 
death benefits.  

ATTORNEY FOR THE BOARD


Glenn A. Wasik, Counsel


INTRODUCTION

The appellant contends that she is entitled to VA benefits 
based on the active duty service of her husband who is now 
deceased.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision by the Manila, the 
Republic of the Philippines, VA Regional Office (RO).  A 
notice of disagreement was received in March 2003, a 
statement of the case was issued in July 2003, and a 
substantive appeal was received in September 2003. 


REMAND

In September 2003, the appellant submitted additional 
evidence in the form of what appear to be original documents 
which she contends provide a basis for finding that her 
deceased husband had valid service for VA benefit purposes.  
These items of new evidence have not been reviewed by the RO, 
and it does not appear that the appellant has waived 
preliminary RO review of the new evidence.  Under the 
circumstances, the Board must return the case to the RO so 
that the appellant may be afforded the benefit of preliminary 
RO review of the new evidence.  See generally Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should review the newly received 
evidence and determine whether the 
benefit sought by the appellant can be 
granted.  If her claim remains denied, 
she should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.


The purpose of this remand is to comply with the judicial 
holding Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


